Citation Nr: 9935710	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-24 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant may be recognized as the veteran's 
legal spouse for Department of Veterans Affairs (VA) 
purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from January 1945 to 
November 1945.  He also served from June 1919 to March 1920 
and from May 1943 to November 1945; however, in January 1953, 
a forfeiture which precluded the payment of benefits based 
upon those periods of service, was invoked against the 
veteran.  The veteran died on March 10, 1975.  The appellant 
asserts that she is the widow of the veteran.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 determination of the 
Manila, Philippines, Department of Veterans Affairs (VA), 
Regional Office (RO), which determined that basic entitlement 
for VA benefits was not established since the appellant did 
not meet the criteria for a surviving spouse.  


FINDINGS OF FACT

1.  The appellant is the grandniece of the veteran, thus the 
appellant and the veteran are collateral blood relatives 
within the fourth degree and were prohibited from marrying 
under Philippine law. 

2.  The marriage agreement between the appellant and the 
veteran, dated in May 1974, was void at the time it was 
entered into.  

3.  The appellant and the veteran were not married for one 
year prior to the veteran's death in March 1975.  

4.  The appellant and the veteran did not have a child 
together. 




CONCLUSION OF LAW

The appellant does not meet the criterion for "surviving 
spouse" of the veteran for purposes of entitlement to VA 
benefits.  38 U.S.C.A. §§ 101(3), 103(a) & (c), 5107(a) (West 
1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.205 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals) (Court) has held 
that VA is not obliged to determine whether a claim for 
spousal benefits is well grounded until the veteran or the 
spouse seeking benefits first submits preponderating evidence 
to show that he or she is a claimant under the law.  
Dedicatoria v. Brown, 8 Vet. App. 441, 443 (1995) (citing 
Brillo v. Brown, 7 Vet. App. 102, 105 (1994); Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991)).

In August 1975, the appellant filed a claim for dependency 
and indemnity compensation or death pension.  She submitted a 
photocopy of a marriage contract which indicated that she 
married the veteran on January [redacted] 1974.  The RO obtained a 
verified copy of a marriage registration from the local 
registrar which indicated that the veteran and the appellant 
had married on May [redacted] 1974.  In November 1975, the RO denied 
the appellant's claim since she had not been married to the 
veteran for one year prior to his death on March 10, 1975.  

In 1977, the appellant filed another dependency and indemnity 
compensation claim.  The claim was awarded effective April 4, 
1977.  The award was based upon evidence showing that a child 
was born of the marriage between the appellant and the 
veteran.  In December 1977, a field examination had been 
requested in order to determine whether a child was born of 
the appellant's marriage to the veteran.  The appellant 
submitted a birth registration which showed that a child, 
O.Y., was born on May [redacted] 1972 as a result of her common-law 
relationship with the veteran.  The field examination report 
indicated that O.Y.'s birth registration was recorded in 
March [redacted] 1977.  The appellant was asked about this and she 
indicated that she had thought O.Y. was registered, and when 
O.Y. entered school, she was informed that there was no 
record of his birth, so she requested a relative to register 
him.  

In April 1994, another field examination was conducted.  It 
was determined that a marriage contract between the veteran 
and the appellant was not found in the book of marriage at 
the Municipality of Masantol and Macabebe.  It was 
recommended that the case be reviewed for possible re-
investigation concerning the validity of the marriage.  A 
December 1994 field examination report indicated that 
investigation revealed that the child O. was the appellant's 
son with a man other than the veteran.  The investigation 
also revealed that O. had two registered birth dates: January 
[redacted] 1970 and May [redacted] 1972, and baptismal records indicated 
that a child, O.M., was baptized on February [redacted] 1970.  There 
was no baptismal record for O.Y..  It was determined that the 
evidence showed that the appellant deliberately and 
intentionally filed a fraudulent claim by submitting 
documents to establish that O. was the veteran's child in 
order to meet the requirement for entitlement as a widow.  In 
March 1995, the appellant submitted a baptismal certificate 
dated that month reflecting that O.Y. was baptized in 
September 1972.  A January 1996 field examination report 
indicates that the baptismal certificate, for O.Y., which was 
submitted by the appellant, was fraudulent.  It was noted 
that O.Y. was not recorded in the parish book of baptism, and 
the parish Secretary stated that the baptismal certificate 
submitted by the claimant was fraudulent; the letter head 
used was not authentic.  In a February 1996 supplemental 
administrative decision, the RO determined that the appellant 
did not meet the requirements for recognition as a widow of 
the veteran, and therefore, she was not entitled to any VA 
payment.  The appellant appealed this determination.    

Pertinent Law and Regulations

A "spouse" of a veteran seeking VA benefits must submit 
appropriate evidence of marital status to a veteran before 
applying for such benefits.  See 38 C.F.R. § 3.205.  A spouse 
who fails to submit such evidence never attains the status of 
a claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994), 
(citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991)).  The 
term "spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§§ 3.1(j).  38 C.F.R. § 3.50(a). 

Except as provided in 38 C.F.R. § 3.52 (marriages deemed 
valid), the term "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse at 
the time of the veteran's death, and who lived with the 
veteran continuously from the date of the marriage to the 
date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and except as 
provided in § 3.55, has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public as the spouse of such other 
person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b). 

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).   

Proof of a marriage may be shown by a copy or abstract of the 
public record or copy of the church record of marriage, an 
official report from service department as to marriage which 
occurred while the veteran was in service, an affidavit of 
the clergyman or magistrate who officiated, an original 
certificate of marriage, or affidavits or certified 
statements of two or more eyewitnesses to the ceremony, in 
jurisdictions where marriages other than by ceremony are 
recognized the affidavits or certified statements of one or 
both of the parties to the marriage, or any other secondary 
evidence which reasonably supports a belief  by the 
Adjudicating activity that a valid marriage actually 
occurred.  38 C.F.R. § 3.205 (1999). 

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (a) the marriage occurred 1 
year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage (see § 3.54(d)), and 
(b) the claimant entered into the marriage without knowledge 
of the impediment, and (c) the claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death as outlined in § 3.53, and (d) no claim has 
been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits other than accrued 
monthly benefits covering a period prior to the veteran's 
death.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

Death pension may be paid to a surviving spouse who was  
married to the veteran one year or more prior to the 
veteran's death, or for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 C.F.R. § 3.54 (1999). 

Analysis

In the instant case, the Board finds that the appellant is 
not a "surviving spouse" as defined by the VA laws and 
regulations, and therefore, she is not eligible for VA 
benefits.  The evidence of record shows that the appellant's 
marriage to the veteran was void from its inception under the 
Philippine law.  Thus, the appellant's marriage is not valid, 
and the marriage does not meet the requirements of 38 C.F.R. 
§ 3.1(j).  The evidence of record further establishes that 
the veteran and the appellant's marriage is not "deemed 
valid" under the provisions of 38 C.F.R. § 3.52.  

VA regulations define "marriage" to mean a marriage valid 
under the law of the place where the parties resided at the 
time of marriage.  38 C.F.R. § 3.1(j).  The appellant and the 
veteran were married in the Philippines, and therefore, 
Philippine law is applicable. 

Article 81 of the Civil Code of the Philippines, which was in 
effect in 1974, states that: Marriages between the following 
are incestuous and void from their performance, whether the 
relationship between the parties be legitimate or 
illegitimate: (1) Between ascendants and descendants of any 
degree; (2) Between brothers and sisters, whether of the full 
or half blood; (3) Between collateral relatives by blood 
within the fourth civil degree.  

The relevant portion of Article 81 has been redesignated in 
Article 38 of the Philippine New Family Code, which took 
effect in approximately 1988.  Article 38, subsection (1) 
provides that marriages between collateral blood relatives, 
whether legitimate or illegitimate, up to the fourth degree 
shall be void from the beginning for reasons of public 
policy. 

The evidence of record establishes that the appellant and 
veteran were collateral blood relatives within the fourth 
degree, and therefore, the marriage is void.  Review of the 
record reveals that in July 1998, the appellant was 
interviewed by a field examiner from the RO.  The appellant 
stated, under oath, that her paternal grandmother (who is now 
deceased) was named T.Y..  She indicated that T.Y. was the 
younger sister of the veteran.  The field examiner 
interviewed the appellant's sister, T.M.  T.M. stated, under 
oath, that T.Y. was her paternal grandmother.  She stated 
that the veteran was the brother of her grandmother, T.Y., 
and that the veteran had married her sister, the appellant.  
The field examiner interviewed A.Y., who indicated that he 
was a second degree cousin of the appellant.  A.Y. stated, 
under oath, that D.S., also known as T.Y., was the sister of 
the veteran, and that T.Y. was the grandmother of the 
appellant.  

The appellant, her sister, and her cousin stated clearly and 
convincingly under oath that the veteran and the appellant's 
grandmother were sister and brother.  The Board finds the 
appellant, her sister, and her cousin are competent to 
provide such familial historical information, and that no 
further documentation is necessary in light of this 
testimony.

The probative and persuasive evidence of record establishes 
that the appellant was the veteran's grandniece, and 
therefore, they are collateral relatives to the fourth 
degree.  On the basis of this relationship, the veteran's and 
the appellant's marriage was legally void from the beginning, 
pursuant to Article 81 of the old Philippine Civil Code and 
Article 38 of the new Family Code.  The Board finds, that by 
the very terms of the law of the Philippines, the marriage of 
the veteran to the appellant is null and void.  Because the 
law of the place of marriage controls the validity of a 
marriage under VA regulation, the Board concludes that the 
appellant's marriage to the veteran is invalid.  See 
38 C.F.R. § 3.1(j).  It follows that any cohabitation of the 
veteran and the claimant, no matter how long (and the 
evidence on this point is very contradictory), could not 
establish a common law marriage.  

Notwithstanding that the marriage of the appellant to the 
veteran is invalid by reason of a legal impediment, an 
attempted marriage by the appellant may be deemed valid if 
each of the four circumstances under 38 C.F.R. § 3.52 are 
met.  

The provisions of 38 C.F.R. § 3.52 provide that where an 
attempted marriage of a claimant to the veteran was invalid 
by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (a) The marriage occurred 1 
year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage, and (b) The 
claimant entered into the marriage without knowledge of the 
impediment, and (c) The claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death as outlined in § 3.53, and (d) No claim has been 
filed by a legal surviving spouse who has been found entitled 
to gratuitous death benefits other than accrued monthly 
benefits covering a period prior to the veteran's death.  38 
C.F.R. § 3.52.  

The Board finds that the criteria set forth in 38 C.F.R. 
§ 3.52 have not been met, and the appellant's marriage to the 
veteran is not deemed valid.  Review of the record reveals 
that the veteran and the appellant were not married for one 
year prior to the veteran's death in March 10, 1975.  The 
appellant initially asserted that she and the veteran had 
married on January [redacted] 1974 and she presented the a photocopy 
of her marriage contract issued by the municipality of 
Masantol, Pampanga, on January 6, 1974.  However, an April 
1994 field examination report indicates that investigation 
revealed that the veteran's and appellant's marriage contract 
presented by the appellant was not found in the book of 
marriage at the municipality of Masantol and Macabebe.  A 
search conducted at the local registrar's office of 
Municipality of Masantol and Macabebe, Province of Pampanga, 
revealed that no record of marriage between the appellant and 
the veteran was found in the book of marriages from October 
1972 to July 1975.  In December 1994, the VA field examiner 
searched the Local Civil Register of Masantol, Pampanga, and 
records disclosed that the veteran and the appellant were 
married on May [redacted] 1974.  A careful review of the registry 
book revealed that there was no registered marriage between 
the veteran and the appellant on January [redacted] 1974 or any 
other date.   

Based upon this evidence, the Board finds that the veteran 
and the appellant were married on May [redacted] 1974.  See 
38 C.F.R. § 3.205(a).  Therefore, the marriage had not 
occurred 1 year or more before the veteran died in March 
1975.   

The Board also finds that the evidence of record does not 
establish that a child was born of the purported marriage 
between the veteran and the appellant, or was born to them 
before such marriage.  See 38 C.F.R. § 3.52(a).  

The appellant asserted, for many years, that her son, O.Y., 
was a child born of herself and the veteran.  However, the 
probative evidence of record establishes that O.Y. (now 
deceased) was not the son of the veteran.  A July 1994 field 
examination report indicates that a search of the records of 
the Local Civil Registrar of Masantol, Pampanga, revealed 
that O.Y., the appellant's son, had two registered birth 
dates: January [redacted] 1970 and May [redacted] 1972.  The field 
investigator interviewed I.Y.T., O.Y.'s baptismal sponsor.  
She indicated that O.Y. had been baptized at the San Miguel 
Archangel Parish in Masantol, Pampanga, about a month after 
his birth.  The field investigator conducted a search of the 
records at the parish in November 1994.  The name of O.Y. 
never appeared in the index card and book of baptism from 
1970 to 1976.  It was noted, however, that the name of O.M. 
appeared in the book of baptism.  It was noted that O.M. was 
the son of R.M. and the appellant, was born on January [redacted] 
1970, and was baptized on February [redacted] 1970.  Review of the 
record further reveals that O.Y. was 24 when he died on June 
[redacted] 1993.  

In an April 1996 statement, the appellant asserted that O. 
was the son of the veteran and he was born on May [redacted] 1972.  
She indicated that O. was baptized at San Nicolas de 
Tolentino, Macabebe, Pampanga in September 1972.  The 
appellant submitted a baptismal certificate from the parish 
priest.  A January 1996 field examination report indicates 
that a search was conducted of the Parish of San Nicolas de 
Tolentino, Macabebe, Pampanga, revealed that O.'s name was 
not recorded in the book of baptism.  The parish secretary 
indicated that the Baptismal Certificate submitted by the 
appellant was fraudulent.  The Board also points out that in 
the October 1998 field examination report, the field examiner 
interviewed the appellant in July 1998.  She stated, under 
oath, that O.M., also known as O.Y., was her son.  She 
indicated she did not known who O.'s father was.  She stated 
that the veteran was possibly O.'s father and that F.M. was 
not O.'s father.  

The Board finds that the persuasive and probative evidence of 
record establishes that O. was not the son of the veteran.  
The appellant has not submitted sufficient evidence, in 
accordance with 38 C.F.R. § 3.209 (1999), which establishes 
that a child was born of the marriage between her and the 
veteran.  The appellant also stated, under oath, that she had 
a child with the veteran, a girl, L.Y., who died when she was 
two years old.  The appellant indicated that she did not 
recall the date of her daughter's birth, her birth was not 
registered and she was not baptized.  The Board finds that 
this is not sufficient proof of the birth of the child L., 
since the appellant has not submitted proof in accordance 
with 38 C.F.R. § 3.209 (1999).  Thus, the Board finds that 
the appellant has not met the criteria set forth in 38 C.F.R. 
§ 3.52(a).    

Since the appellant has not met the criteria set forth in 
38 C.F.R. § 3.52(a), analysis under 38 C.F.R. § 3.52(b)-(d) 
is not necessary.  The Board concludes that the appellant's 
and the veteran's marriage can not be "deemed valid" under 
38 C.F.R. § 3.52. 

In conclusion, the Board finds that the appellant's and the 
veteran's marriage in May 1974 is not valid under the laws of 
the Philippines, since the appellant and the veteran are 
collateral blood relatives of the fourth degree.  The Board 
also finds that the marriage is not "deemed valid" under 
the provisions of 38 C.F.R. § 3.52.  Thus, the appellant can 
not be considered a "surviving spouse" for purposes of 
entitlement to VA benefits, and she has not attained status 
as a valid claimant as to this matter.  The Court determined 
in Sandoval that "[b]efore applying for benefits, a veteran's 
spouse must supply proof of her or his marital status" in 
order to achieve claimant status.  Accordingly, the appellant 
"has the burden to come forward with preponderating evidence 
of a valid marriage under the laws of the appropriate 
jurisdiction."  Aguilar, 2 Vet. App. at 23; see 38 C.F.R. 
3.205.  Therefore, the appellant's claim for entitlement to 
VA benefits must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for the purpose of entitlement to VA 
benefits; thus, the appeal is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

